ORDER
The slip opinion (“slip op.”) filed May 13, 1999 is amended as follows:
1. At slip op. 4466, lines 22-23 of the text [177 F.3d at 1118], delete “driving and the ethnicity of the occupants;” and replace with “driving, Mexicali license plates, the Hispanic appearance of the occupants,1 and”. Renumber subsequent footnotes.
2. At slip op. 4466, line 29 of the text [177 F.3d at 1118], insert “,” between “Garcia-Barron” and “116”.

. Border Patrol agents may consider the Hispanic appearance of a motorist, but this fact alone does not justify an investigatory stop. See Brigoni-Ponce, 422 U.S. 886-87 ("The likelihood that any given person of Mexican ancestry is an alien is high enough to make Mexican appearance a relevant factor, but standing alone it does not justify stopping all Mexican-Americans to ask if they are aliens.”).